Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 1 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 2 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 3 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 4 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 5 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 6 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 7 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 8 of 10
Case 20-65743-wlh   Doc 17   Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document     Page 9 of 10
Case 20-65743-wlh   Doc 17    Filed 07/07/20 Entered 07/07/20 11:12:13   Desc Main
                             Document      Page 10 of 10
